This is an action of forcible entry and detainer, originally brought in a justice's court of Osage county. From the judgment in that court, an appeal was taken to the district court of that county. To reverse the judgment of the latter court, this proceeding in error is prosecuted.
One of the questions presented by this proceeding is identically the same as was considered and determined by the court in Holcomb v. C., R.I.   P. Ry. Co., 27 Okla. 667,112 P. 1023; and upon the authority of that case the cause must be reversed and remanded, with direction to the district court to dismiss the appeal therein.
All the Justices concur. *Page 7